PER CURIAM
Defendant appeals his conviction for driving under the influence of intoxicants. ORS 813.010. Earlier he had pleaded guilty to failure to perform the duties of a driver involved in an accident. ORS 811.700. Both charges arose from the same act of driving. Defendant’s motion to dismiss on former jeopardy grounds under ORS 131.505 et seq and the United States and Oregon Constitutions was denied. The state concedes error. We accept the concession. State v. Farley, 301 Or 668, 725 P2d 359 (1986).
Reversed.